 1
     Suzanne C. Leidner
 2   LEIDNER & LEIDNER
     2000 Riverside Drive
 3
     Los Angeles, CA 90039
 4   Tel: (323) 664-5670
 5
     Fax:(323) 663-0840
     Email: Scleidner@aol.com
 6
     State Bar of California #090387
 7
     Attorney for Plaintiff
 8
     SANFORD A. WEISBERG
 9

10
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
11

12   SANFORD A. WEISBERG                        )
                                                )
13
                 Plaintiff,                     )
14                                              ) CASE NO. 2:17-cv- 08471 SVW (SS)
           v.                                   )
15
                                                ) ORDER OF EAJA FEES
16   NANCY A. BERRYHILL,                        )
17   Acting Commissioner of Social              )
          Security                              )
18
                                                )
19            Defendant.                        )
     _________________________                  )
20

21         IT IS ORDERED that based upon the parties’ Stipulation for the Award
22   and Payment of Equal Access to Justice (EAJA) Fees, Plaintiff shall be awarded
23   ///
24
     ///
25
     ///
26

27

28




                                            1
 1
     attorney fees under EAJA in the amount of THREE THOUSAND NINE
 2
     HUNDRED FIFTY DOLLARS AND 00/100 ($3,950.00) as authorized by 28
 3
     U.S.C. 2412(d) and subject to the terms of the above-referenced Stipulation
 4

 5
     DATED: 1/28/19                ___________/S/_________________
 6
                                      SUZANNE H. SEGAL
 7
                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                            2
